Order entered February 9, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00272-CR

                                VALENTIN CARUS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-63142-U

                                             ORDER
       The Court REINSTATES the appeal.
       On January 28, 2015, we granted the motion of Lori Ordiway to withdraw as counsel and
ordered the trial court to appoint new counsel for appellant. We have received the trial court’s
order appointing Allan Fishburn as appellant’s attorney. Accordingly, we DIRECT the Clerk to
list Allan Fishburn as appellant’s attorney of record.
       We note that appellant’s brief was filed on December 8, 2014, and the State has neither
filed a brief nor filed a timely extension motion seeking an extension of time to file its brief. The
appeal has been set at issue and will be submitted in due course.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Allan
Fishburn and the Dallas County District Attorney’s Office.
                                                         /s/   LANA MYERS
                                                               JUSTICE